    Case 1:14-md-02542-VSB-SLC Document 1027 Filed 06/16/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION.                            CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                        MEMORANDUM OPINION AND ORDER




SARAH L. CAVE, United States Magistrate Judge.

                                     I.      INTRODUCTION

       Before the Court is Keurig’s Motion to amend its initial answer under Federal Rule of Civil

Procedure 15(a)(2) to add the defense of “release and covenant not to sue” (the “Release

Defense”) (the “Motion”). (ECF No. 965 at 2). TreeHouse Foods, Inc., Bay Valley Foods, LLC, and

Sturm Foods Inc. (“TreeHouse”), along with McLane Company, Inc., JBR, Inc., and the Indirect

Purchaser Plaintiffs oppose the Motion (collectively, “Plaintiffs”). (ECF Nos. 991, 994).

       Having reviewed the parties’ submissions and heard the parties’ arguments during a

telephone conference on June 11, 2020, for the reasons set forth below, the Motion is DENIED.

                                      II.    BACKGROUND

       The Court assumes the readers’ familiarity with the long history and facts in this case, and

thus only repeats here what is necessary to understand the Motion.

       A.      Factual Background

       In February 2013, TreeHouse and Keurig entered an agreement to settle a portion of a

prior litigation between Keurig and Sturm Foods Inc., TreeHouse’s predecessor, involving patent

infringement, trademark, and other claims (the “Settlement Agreement”). (ECF No. 965 at 2).
    Case 1:14-md-02542-VSB-SLC Document 1027 Filed 06/16/20 Page 2 of 10



        After more than six years since this lawsuit was filed in 2014, and after two-and-a-half

years of discovery, party fact discovery closed on May 20, 2020, third-party fact discovery is set

to close on June 17, 2020, and expert discovery is set to close on February 22, 2021. (ECF No.

887).

        B.     Procedural Background

               1.      Negotiation of the case management order
        In the Fall of 2016, the parties negotiated the initial case management schedule. The

parties proposed competing language for the deadline to amend pleadings, and the case

management schedule entered by the Court ultimately adopted Keurig’s proposal, stating:

“Without leave of the Court, no additional causes of action or defenses may be asserted more

than thirty (30) days after Defendant’s answers have been served. Thereafter, the parties will

act in accordance with Federal Rule of Civil Procedure 15.” (ECF No. 354-1 (the “2016 CMO”);

ECF No. 991 at 11–12).

        On January 16, 2018, Keurig filed its Answer to TreeHouse’s Amended Complaint in this

multi-district litigation (the “Original Answer”). (ECF No. 965 at 3). Keurig’s Original Answer

included the defenses of waiver and estoppel, but did not include the Release Defense. (Id.)

Pursuant to the 2016 CMO, Keurig had thirty days to amend its answers without seeking leave of

the Court. In that time, Keurig amended its answer to the JBR, Inc. complaint, but did not amend

its Original Answer to the TreeHouse complaint. (Id.)

        Keurig did not raise the Release Defense during the 2015 briefing on its motion to dismiss,

did not raise it in its original disclosures in December 2017 or its amended disclosures in 2020,




                                                 2
    Case 1:14-md-02542-VSB-SLC Document 1027 Filed 06/16/20 Page 3 of 10



did not disclose any witnesses in connection with this defense, and did not seek discovery in

connection with the Release Defense. (ECF No. 991 at 7–10).

               2.      The Motion

       Keurig alleges that it filed the Motion immediately after realizing that the Release Defense

was “inadvertently removed from Keurig’s original pleading,” due to what Keurig alleges was

essentially a typographical error in preparing its submission to the court. (ECF No. 965 at 2; ECF

No. 1010 at 5). The Release Defense is based on Keurig’s contention that the Settlement

Agreement included a release and covenant not to sue with respect to some of the claims

Plaintiffs assert in this action. (ECF No. 965 at 2–3).

       Plaintiffs oppose the Motion on the grounds that it would prejudice the Plaintiffs, was

brought in bad faith after undue delay, is futile, and does not represent “good cause” under Rule

16 to amend the 2016 CMO. (ECF No. 991). In particular, Plaintiffs contend that if the Motion is

granted, “further document and deposition discovery would [be] needed concerning the

[Settlement] Agreement and its scope[.]” (ECF No. 991 at 10).

                                        III.    DISCUSSION

       A.      Legal Standards

               1.      Rule 16

       Federal Rule of Civil Procedure 16(b)(4) states that a court-ordered schedule “may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “[W]hen a

scheduling order has been entered which has restricted a party's ability to file an amended

complaint, Rule 15's liberal standard must be balanced against the more stringent standard of

Rule 16, under which such an order ‘may be modified only for good cause.’” Perfect Pearl Co.,



                                                  3
    Case 1:14-md-02542-VSB-SLC Document 1027 Filed 06/16/20 Page 4 of 10



Inc. v. Majestic Pearl & Stone, Inc., 889 F. Supp. 2d 453, 457 (S.D.N.Y. 2012) (citing Fed. R. Civ. P.

16(b)(4)). Courts in this District have held that a party cannot establish good cause where “the

proposed amendment rests on information that the party knew, or should have known” before

the deadline to amend. Id. (internal citations omitted). In general, “[b]ecause compliance with

Rule 16 is a threshold matter which may obviate the Rule 15 analysis, that issue [should be]

addressed first.” Id.; see Holmes v. Grubman, 568 F.3d 329, 334–35 (2d Cir. 2009) (“[T]he lenient

standard under Rule 15(a) . . . must be balanced against the requirement under Rule 16(b) that

the Court’s scheduling order shall not be modified except upon a showing of good cause.”

(internal citations omitted)); Soroof Trading Dev. Co. v. GE Microgen, Inc., 283 F.R.D. 142, 147–

48 (S.D.N.Y. 2012) (requiring motion to amend filed after court-ordered deadline to meet

requirements of both Rule 15(a)(2) and Rule 16(b)(4)).

               2.      Rule 15
       Federal Rule of Civil Procedure 15 provides that a court “should freely give leave” to

amend a pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Rule encourages courts

to determine claims “on the merits” rather than disposing of claims or defenses based on “mere

technicalities.” Monahan v. NYC Dep’t of Corr., 214 F.3d 275, 283 (2d Cir. 2000) (“Rule [15]

reflects two of the most important principles behind the Federal Rules: pleadings are to serve

the limited role of providing the opposing party with notice of the claim or defense to be litigated,

and ‘mere technicalities’ should not prevent cases from being decided on the merits.”) (internal

citations omitted).

       The Second Circuit has explained that “district courts should not deny leave [to amend]

unless there is a substantial reason to do so, such as excessive delay, prejudice to the opposing




                                                  4
    Case 1:14-md-02542-VSB-SLC Document 1027 Filed 06/16/20 Page 5 of 10



party, or futility.” Friedl v. City of New York, 210 F.3d 79, 87 (2d Cir. 2000). Courts in this District

have held that denial of a motion to amend is appropriate where “(1) the movant is guilty of

undue delay, (2) the movant has acted in bad faith, (3) the amendment would be futile, or (4) the

amendment would prejudice the opposing party.” Procter & Gamble Co. v. Hello Prod., LLC, No.

14 Civ. 649, 2015 WL 2408523, at *1 (S.D.N.Y. May 20, 2015) (citing State Teachers Retirement

Bd. v. Fluor Corp., 654 F.2d 843, 856 (2d Cir. 1981)); see Williams v. Citigroup Inc., 659 F.3d 208,

213–14 (2d Cir. 2011) (per curiam) (reiterating Supreme Court precedent explaining proper

grounds for denying a motion to amend as “undue delay, bad faith or dilatory motive on the part

of the movant, . . . undue prejudice to the opposing party by virtue of allowance of the

amendment, [or] futility of amendment[.]”).

       While a motion to amend under Rule 15(a)(2) may be made at any stage of the litigation,

when “a proposed amendment is based on ‘information that the party knew or should have

known prior to the deadline to file an amendment, leave to amend is properly denied.’” Hyo

Jung v. Chorus Music Studio, Inc., No. 13 Civ. 1494 (RLE), 2014 WL 4493795, at *2 (S.D.N.Y.

Sept. 11, 2014) (citing Soroof Trading, 283 F.R.D. at 147); Procter & Gamble Co., 2015 WL

2408523, at *1–2 (finding undue delay and prejudice when party was aware of information well

before deadline to amend pleadings but waited ten months to move to amend).

       Prejudice occurs when an amendment would “(i) require the opponent to expend

significant additional resources to conduct discovery and prepare for trial; (ii) significantly delay

the resolution of the dispute; or (iii) prevent the plaintiff from bringing a timely action in another

jurisdiction.” Soroof Trading, 283 F.R.D. at 147 (citing Block v. First Blood Assocs, 988 F.2d 344,

350 (2d Cir. 1993)).



                                                   5
    Case 1:14-md-02542-VSB-SLC Document 1027 Filed 06/16/20 Page 6 of 10



       B.      Application

               1.      Rule 16

       Keurig argues that Rule 16 does not apply because the 2016 CMO stated that Rule 15

would apply to motions to amend the pleadings. (ECF No. 1010 at 5). Although the Court does

not necessarily agree with such a limited interpretation of the 2016 CMO, as explained below,

the Court finds that the amendment is improper under Rule 15, and therefore need not

determine whether Rule 16 also applies to the Motion. See Soroof Trading, 283 F.R.D. at 147

(stating that determining whether a motion to amend is governed by Rule 15 or Rule 16 “turns

on the whether the motion is timely filed under a scheduling order in place in th[e] action. If it is

timely filed, only Rule 15’s liberal standard governs; if it is not, [the moving party] must also show

good cause for the amendment under Rule 16”).

               2.      Rule 15

       Keurig argues that “none of the limited reasons for denying leave to amend applies.” (ECF

No. 965 at 5). Specifically, Keurig alleges that there is no undue delay, prejudice, or bad faith in

bringing the Motion, and that its amendment would not be futile. (Id.)

                       a)      Delay

       Keurig argues there was no undue delay because it filed the Motion within a week of

realizing its omission of the Release Defense, and that, in any event, “mere delay, absent a

showing of bad faith or undue prejudice, does not provide a basis for the district court to deny

the right to amend.” (ECF No. 965 at 8–9) (citing Richardson Greenshields Sec., Inc. v. Lau, 825

F.2d. 647, 653 n.6 (2d Cir. 1987)).




                                                  6
    Case 1:14-md-02542-VSB-SLC Document 1027 Filed 06/16/20 Page 7 of 10



       TreeHouse and Plaintiffs argue that Keurig’s motion, which comes 27 months after the

deadline to amend the pleadings in the 2016 CMO, constitutes an undue and unjustifiable delay.

(ECF No. 991; ECF No. 994). Plaintiffs point out that Keurig was on notice of the Release Defense

when the suit was filed in 2014—the Sturm Litigation Settlement Agreement having been

executed in 2013—and an “unintentional” exclusion of the Release Defense cannot justify its

addition to the case now. (ECF No. 991 at 24). TreeHouse also anticipates that if the Motion

were granted, additional document and deposition discovery would be needed. (Id. at 23).

       The Court finds that the 27-month delay in filing the Motion after the deadline in the 2016

CMO is not justified and constitutes an undue delay by Keurig. Keurig does not deny that it “knew

or should have known” about the Release Defense before the deadline to amend. Procter &

Gamble Co., 2015 WL 2408523, at *1–2 (finding a ten-month delay undue such that it prejudiced

the opposing party). The cases Keurig cites involved situations where amendments were granted

because new facts were discovered, or no prejudice was shown. See, e.g., Friedl, 210 F.3d at 8

(holding that leave to amend should have been granted in absence of delay and prejudice);

Monahan, 214 F.3d at 283 (allowing amendment where newly assigned attorneys were unaware

of prior stipulation); Longhi v. Lombard Risk Sys., Inc., No. 18 Civ. 8077 (VSB), 2019 WL 4805735,

at *8 (S.D.N.Y. Sept. 30, 2019) (holding that amendment, although untimely, did not prejudice

plaintiffs); Brinson v. Kirby Forensic Psychiatric Ctr., No. 16 Civ. 1625 (VSB), 2018 WL 4680021, at

*5 (S.D.N.Y. Sept. 28, 2018) (granting leave to amend answer in the absence of undue delay or

prejudice to plaintiff). One case on which Keurig relies involved a purely typographical error in

citing an applicable paragraph, not an entirely new defense as Keurig seeks to assert here, and

was an error that, if uncorrected, would have precluded the defendant from challenging the



                                                 7
    Case 1:14-md-02542-VSB-SLC Document 1027 Filed 06/16/20 Page 8 of 10



plaintiffs’ damages calculation. See Local 802, Associated Musicians of Greater New York v.

Parker Meridien Hotel, 145 F.3d 85, 87 n.1, 89–90 (2d Cir. 1998). This is not the case here. Even

if the omission was a word processing error, this does not warrant its inclusion on the eve of the

close of fact discovery. As discussed further below, Keurig’s delay along with the complexity of

this case and the prejudice to Plaintiffs (infra § III.B.2(b)) all weigh against granting the Motion.

                       b)      Prejudice

       Keurig argues that there is no prejudice to Plaintiffs because “TreeHouse is a party to the

Settlement Agreement and has known about it since before it filed the lawsuit.” (ECF No. 965 at

6). In addition, Keurig states that TreeHouse was on notice of the potential claim because the

Settlement Agreement was mentioned in support of Keurig’s motion to dismiss and it plead the

“closely related defenses of waiver and estoppel.” (Id. at 6–7). Keurig posits that because the

Settlement Agreement is “unambiguous” such that its application is a purely legal issue,

TreeHouse will be in no way impeded from pursuing its claims. (Id. at 7). Keurig argues that the

other plaintiffs are not prejudiced because the Release Defense “has no bearing on the other

Plaintiffs’ claims.” (ECF No. 1010 at 8).

       As Plaintiffs correctly point out, the question is not whether TreeHouse knew of the

Settlement Agreement and its terms, but whether TreeHouse knew that Keurig would rely on the

Settlement Agreement in support of a defense. (ECF No. 991 at 26). Plaintiffs argue that they

would be prejudiced by the inclusion of the Release Defense because TreeHouse was not on

notice of the defense throughout the 28 months of fact discovery that has already occurred in

this case, and its inclusion would significantly delay the resolution of the dispute. (ECF No. 991

at 22–23). TreeHouse has identified at least three Keurig custodians from whom they would seek



                                                  8
    Case 1:14-md-02542-VSB-SLC Document 1027 Filed 06/16/20 Page 9 of 10



additional documents and deposition testimony in connection with the Release Defense, as well

as at least five third parties. (Id. at 23–24).

        While delay alone is not enough to deny the Motion, “the longer the period of

unexplained delay, the lesser the showing of prejudice required to the non-moving party[.]”

Procter & Gamble Co., 2015 WL 2408523, at *2 (internal citation omitted); Soroof Trading, 283

F.R.D. at 152 (noting that “mere delay” alone is insufficient to deny leave to amend). Prejudice

may exist when the amendment would: “(i) require the opponent to expend significant

additional resources to conduct discovery and prepare for trial; [or] (ii) significantly delay the

resolution of the dispute . . . .” Procter & Gamble Co., 2015 WL 2408523, at *2 (citing Monahan

214 F.3d at 284). Both of those situations exist here. Although the parties dispute whether

additional discovery would be needed concerning the Release Defense, the Court assumes for

purposes of this Motion that at least some discovery, and at the very least, motion practice on

whether Plaintiffs are entitled to further discovery, will ensue, such that granting the Motion

would “significantly delay the resolution of the dispute.” Monahan, 214 F.3d at 284. The Court

also notes that Keurig’s prior assertion of the defenses of waiver and estoppel did not put the

Plaintiffs on notice of the Release Defense, which is a separately-listed affirmative defense under

Rule 8(c). Fed. R. Civ. P. 8(c).

        Finally, Keurig argues that the addition of the Release Defense would have no impact on

any Plaintiffs other than TreeHouse. (ECF No. 1010 at 8). To the contrary, McLane Company,

Inc., JBR, Inc., and the Indirect Purchaser Plaintiffs contend that any further extension of

discovery would prejudice them because it would delay expert discovery, on which all Plaintiffs

are coordinating. (ECF No. 994 at 5). The Court agrees that all Plaintiffs, not only TreeHouse,



                                                  9
   Case 1:14-md-02542-VSB-SLC Document 1027 Filed 06/16/20 Page 10 of 10



would in fact be adversely impacted by any extension of the discovery deadlines and resulting

delay of the resolution of this case.

         In contrast to the prejudice to the Plaintiffs, Keurig concedes that its pleaded defenses of

“[w]aiver and estoppel would allow Keurig to argue for the same relief on summary judgment.”

(ECF No. 1010 at 14 n.11). Thus, the amendment is not necessary for the Court to consider the

impact of the Settlement Agreement on Plaintiffs’ claims in this action. See Procter & Gamble

Co, 2015 WL 2408523, at *3 (“If P & G’s assertions are correct and [the claim they seek to include]

is within the scope of [their initial pleadings], then the Court sees no reason for an amendment.”).

         Accordingly, the Court finds that the Motion fails to satisfy the requirements of Rule 15

because Keurig unduly delayed in seeking to assert the Release Defense, and allowing the

defense would inflict undue prejudice on Plaintiffs. Therefore, the Court does not reach the

additional question whether the amendment would be futile.

                                        IV.    CONCLUSION

         For the reasons set forth above, the Motion is DENIED. The Clerk of the Court is

respectfully directed to close ECF No. 963.


Dated:          New York, New York
                June 16, 2020

                                                       SO ORDERED




                                                  10
